HEDRICK, Chief Judge.
On appeal, plaintiff argues Judge Martin erred in denying his motion to be relieved from the “consent judgment.” We agree.
*501The authority of a court to sign and enter a consent judgment depends upon the unqualified consent of the parties thereto, and the judgment is void if such consent does not exist at the time the court sanctions or approves the agreement of the parties and promulgates it as a judgment. Lynch v. Lynch, 74 N.C. App. 540, 329 S.E.2d 415 (1985); Overton v. Overton, 259 N.C. 31, 129 S.E.2d 593 (1963). In Wachovia Bank v. Bounous, 53 N.C. App. 700, 706, 281 S.E.2d 712, 715 (1981), we said:
We believe that it is beyond question that, absent any circumstances to put the court on notice that one of the parties does not actually consent thereto, a judge may properly rely upon the signatures of the parties as evidence of consent to a judgment.
In the present case, the record is replete with evidence of circumstances which should have put the court on notice that it could not rely on the signatures of plaintiff and his attorney, Carroll F. Gardner, as evidence that plaintiff did in fact consent-to the judgment the court signed on 13 February 1989. Plaintiff was not present, nor was he represented by counsel when the judge signed the consent judgment. The court had earlier signed an order allowing plaintiff’s counsel to withdraw. In the motion filed by Mr. Gardner to be allowed to withdraw as counsel for plaintiff appears the following statement: “. . . [T]he plaintiff fails to understand and to appreciate his responsibilities to the lawsuit instituted by him and is unwilling to have the court adjudicate the issue of equitable distribution.”
The court was surely aware of the fact that plaintiff did not wish to have the court enter the consent judgment settling the equitable distribution claim. The proposed consent judgment does not indicate when plaintiff and Mr. Gardner signed the same, but the record does disclose that it had been signed by plaintiff and Mr. Gardner before it was sent to defendant’s attorney. While it was in the hands of defendant’s attorney, the proposed consent judgment was altered by defendant’s attorney with defendant’s approval. The record, likewise, discloses that plaintiff did not approve these changes.
These circumstances were clearly sufficient to put the judge on notice that plaintiff’s consent did not exist at the time the court “approved the agreement of the parties and promulgated it as a judgment.” Thus, the proposed consent judgment is void, *502and the cause will be remanded to the District Court, Surry County, for the entry of an order vacating the proposed consent judgment entered on 13 February 1989, and for an order for further proceedings in the district court with respect to the claim for equitable distribution.
Reversed and remanded.
Judges COZORT and LEWIS concur.